Case: 1:20-cr-00052-DAP Doc #:1 Filed: 01/28/20 1 of 2. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

    

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) oS
Plaintiff, )
oO _ :
) 1°20 ¢ 052 a
Vv. ) CASENO. C R 5 . :
) Title 21, United States Code,
BENJAMIN SPROUSE, ) Sections 841(a)(1) and (b)(1)(C)
) i i R Ps a rr shee pe
Defendant. ) hd 1h ae } f C ! cD
at mk
GENERAL ALLEGATIONS

 

At all times relevant to this Indictment, unless otherwise specified:

ls Before Defendant BENJAMIN SPROUSE committed the offenses charged in this:
Indictment, SPROUSE had final convictions for felony drug offenses, namely, convictions under
Ohio Revised Code, Section 2925.03(A)(2), to wit: two counts of Drug Trafficking, each an
Ohio felony of the fourth degree punishable by imprisonment for more than one year, in Case

No. CR-10-541560-A in the Cuyahoga County Court of Common Pleas, on or about October 22,

2010.
COUNT 1
(Possession with Intent to Distribute Methamphetamine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury charges:

2. The allegations contained in Paragraph 1 of this Superseding Indictment are
incorporated by reference as if stated fully herein.
As On or about August 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant BENJAMIN SPROUSE did knowingly and intentionally possess with intent to
Case: 1:20-cr-00052-DAP Doc #:1 Filed: 01/28/20 2 of 2. PagelD #: 2

distribute approximately 32 grams of a mixture and substance containing a detectable amount of
methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II controlied substance, in
| violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
"FORFEITURE
The Grand Jury further charges:
4, For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegation of Count 1 is incorporated herein by reference. As a result of the
foregoing offense, Defendant BENJAMIN SPROUSE shall forfeit to the United States any and
all property constituting, or derived from, any proceeds he obtained, directly or indirectly, as the
result of such violation; and, any and all property used or intended to be used, in any manner or

part, to commit or to facilitate the commission of such violation.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002,

 

 
